DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rozman US 6,005,773 in view of Masaro Fukui (Fukui) US 5,270,492.
As per claim 1 Rozman disclose;
An electronic module, comprising: 
a circuit board (710), wherein a plurality of electronic devices (760) are disposed on a top surface (facing item 740) of the circuit board (710);
an inductor (730 and 831), is disposed on a bottom surface of the circuit board (710); Rozman, further disclose a plurality of pins (775. Or 876 posts as electrical leads) are disposed under the bottom surface (fig. 7 and 8) of the circuit board 710, wherein each pin comprises a conductive body (electrical leads are conductive) and wherein the first wave pin (775 on left) and a second wave pin (775 on right and inductors are located in middle) are located at two opposite sides of the inductor (fig. 7), wherein the inductor (Fig. 12), shown in fig. 8D) are electrically connected to at least one  pin (888) of the plurality of pins (775). 
Rozman does not teach, variations in shape of the pins, e.g. each wave pin comprises at least one recess on a bottom surface of the conductive body. 
However in analogues art of electronic devices with pins Fukui teaches well-known Shape of pins, e.g. at least one recess (Fig.. 1-3 items 6-8) on a bottom surface of the conductive body (item 2). 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Rozman and Fukui by incorporating the teaching of Fukui, into the system of Rozman to add a recess at the end of connecting pin. One having ordinary skill in the art would have found it motivated to use teachings of Fukui , for, allowing to escape a gas produced in the soldering, through the small bore or the cut portion,  which makes it easy for the solder to enter between the lead terminal and the land. (Col. 2 lines 28-40)

As per claim 2 combinations of Rozman and Fukui disclose;
the inductor is a power inductor for connecting to a power supply (Fig. 12 Lout is in power circuit).

As per claim 3 combinations of Rozman and Fukui disclose;
wherein a top surface (at item 710) of the second pin is (item 775 on right) in contact with the bottom surface of the circuit board (710), and a top surface (at item 710) of the first wave pin (item 775 on left) is in contact with the bottom surface of the circuit board (710). As explained in rejection of claim 1 Fukui disclose recess in pins. Motivation to combine is same as claim 1

As per claim 9 combinations of Rozman and Fukui disclose;
-the plurality of wave pins and a plurality of signal pins are on a connector, wherein the plurality of wave pins and the plurality of signal pins are electrically connected to the circuit board. (Rozman and Fukui and Kobayashi)
Motivation to combine is same as claim 1

As per claim 10 combinations of Rozman and Fukui disclose;
- the plurality of wave pins and a plurality of signal pins are made by a lead frame (Examiner’s note: does not have patentable weight because “the method of forming a device is not germane to the issue of patentability of the device itself. Therefore, above limitation has not been given patentable weight”), wherein the plurality of wave pins and the plurality of signal pins are electrically connected to the circuit board. (Kobayashi)

As per claims 12 and 13 combinations of Rozman and Fukui disclose;
each wave pm comprises a conductive body and a plurality of recesses on a bottom surface of the conductive body. (Pins of Fukui fig. 2 disclose multiple recesses at bottom). As plurality of recesses provides benefit of multiple solder connections.
-the conductive body comprises a conductive pillar.(Pins of Rozman and Fukui disclose conductive body between end of the pins)

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rozman in view of Fukui and further in view of Shigeyuki Kobayashi (Kobayashi) US 5,370,540.
As per claim 6 combinations of Rozman and Fukui disclose wherein the plurality of 
wave pins and the plurality of signal pins are electrically connected to the circuit board. (see claim 1) and a plurality of signal pins are disposed in a connecting board, and the connecting board is a PCB (see claim 3).. But not specifically disclose, well known in the art arranging, the plurality of wave pins 
	However in analogues art Kobayashi teaches well-known arrangement of disposing connector pins in a connecting board (Fig. 4 item 30 or item 4) and the connecting board is a PCB. (Fig. 4) also disclose PCB
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Rozman, Fukui and Kobayashi by incorporating the well-known teaching of Kobayashi, into the system of Rozman and Fukui to use connector board with pins. One having ordinary skill in the art would have found it motivated to teachings of Kobayashi to provide a circuit board connector which neither brings upon any conductivity deficiency due to the generation of crack or the like nor requires any separation even when the number of the connector pins is great. (Col. 3 lines 30-35)

Claims 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rozman in view of Fukui and further in view of Zhiqiang Niu (Niu) US 9,269,699.
As per claims 7, 8 and 11 combinations of Rozman and Fukui disclose, MOSFET
But not specifically disclose, well known in the art, 
a contiguous metal layer is electroplated on a top surface of a first MOSFET and a top surface of a second MOSFET, for dissipating heat generated by the first MOSFET and the second MOSFET.
	a first metal layer is electroplated on a top surface of the first MOSFET and a second metal layer is electroplated on a top surface of the second MOSFET, for dissipating heat generated by the first MOSFET and the second MOSFET, wherein the first metal layer and the second metal layer are separated by a horizontal gap.
	a molding body encapsulates the plurality of electronic devices and the plurality of wave pins.
	However in analogues art Niu teaches well-known arrangement of a contiguous metal layer (fig. 1 and col. 1 “MOSFET 11 include electroplated metal coatings (an upper metal coating 12..)”) is electroplated (Examiner’s note: does not have patentable weight because “the method of forming a device is not germane to the issue of patentability of the device itself. Therefore, above limitation in claims 11-15 has not been given patentable weight”) on a top surface of the first MOSFET (11) and a top surface of the second MOSFET, for dissipating heat generated by the first MOSFET and the second MOSFET (Fig. 2 shows two MOSFET and process of fig. 1 can be repeated for the second MOSFET).
	a first metal layer is electroplated on a top surface of the first MOSFET and a second metal layer is electroplated on a top surface of the second MOSFET, for dissipating heat generated by the first MOSFET and the second MOSFET, wherein the first metal layer and the second metal layer are separated by a horizontal gap. (Fig. 1 and 2)
	a molding body encapsulates the plurality of electronic devices and the plurality of wave pins. (Col. 3 “The first lamination layer 37, which can be a PP (Prepreg) layer, such as BT resin, fills in the gaps between the first chip 33, the second chip 34,).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Rozman and Fukui and Niu by incorporating the well-known teaching of Niu, into the system of Rozman and Fukui to use well-known methods of electroplating and mold package with resin. One having ordinary skill in the art would have found it motivated to teachings of Niu to provide better package using alternative methods as required. (Col. 3 lines 30-35)

Allowable Subject Matter
Claims 14-20 are allowed as prior arts Rozman, Fukui, Kobayashi and Niu does not disclose following subject matter in independent claims 14, 15, 16.
 
a plurality of wave pins, disposed under the bottom surface of the circuit board, wherein each wave pin comprises a conductive body and at least one first recess on a bottom surface of the conductive body, wherein a first wave pin comprises a second recess on a top surface of the first wave pin, wherein a conductive material is disposed in the second recess.

Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835